Citation Nr: 1626008	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for left ear otitis media, to include on an extraschedular basis.
 
2.  Entitlement to a compensable rating for perforated left ear tympanic membrane, to include on an extraschedular basis.
 
3.  Entitlement to a compensable rating for left ear hearing loss, to include on an extraschedular basis.


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

In October 2014, the Board issued a decision denying the Veteran's claims for increased or compensable ratings for left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in December 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran as asserted that the Rating Schedule does not adequately compensate for the left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss, namely, he is precluded from wearing any type of hearing aid for his left ear hearing loss.  Hearing aids that rest in the ear canal of the Veteran cause infections if worn for more than a couple days at a time.  Additionally, the Veteran has testified that he is unable to wear any device on the outside of his ear as this would prevent him from wearing a hard hat, which is required by his employment at all times.  As a result, he has hearing and communication difficulty at work and in other situations.  The Veteran argues that other veterans who have hearing loss but do not have the additional otitis media and tympanic membrane disabilities can use hearing aids.  Thus, while these veterans may, like the Veteran, also have a noncompensable hearing loss, they are able to counteract the hearing loss and function in most settings with hearing aids.  

The Veteran argues that his disabilities place him in a unique position in comparison with other Veterans and the Rating Schedule does not contemplate the Veteran's disabilities compounding the effects on the others.  As noted above, the Court vacated and remanded the Board's prior decision.  While the Board determined in its prior decision that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, the Court held that the Board must also consider the collective impact of the three disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In the case of these three disabilities, therefore, the record has raised the issue of entitlement to extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b).  The Board is precluded from awarding an extra-schedular rating in the first instance, but must instead remand the issues so that that can be referred in the first instance to the Director of Compensation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from October 2012 to the present. All attempts to obtain these records must be documented in the claims file.

2.  After the record development is completed, refer the issue of entitlement to extra-schedular ratings for left ear otitis media, perforated left ear tympanic membrane, and left ear hearing loss to the Director of Compensation pursuant to 38 C.F.R. § 3.321(b)  (2015).

3.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




